 


110 HR 1550 IH: Regulatory Relief and Fairness Act
U.S. House of Representatives
2007-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 1550 
IN THE HOUSE OF REPRESENTATIVES 
 
March 15, 2007 
Mr. Jones of North Carolina introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To reduce the reporting and certification burdens for certain financial institutions of sections 302 and 404 of the Sarbanes-Oxley Act of 2002. 
 
 
1.Short titleThis Act may be cited as the Regulatory Relief and Fairness Act. 
2.Corporate responsibility related to certain financial institutionsSection 302 of the Sarbanes-Oxley Act of 2002 (15 U.S.C. 7241) is amended— 
(1)in subsection (a), by striking The Commission and inserting Subject to subsection (c), the Commission; 
(2)by redesignating subsection (c) as subsection (d); and 
(3)by inserting after subsection (b) the following new subsection: 
 
(c)Exemption for Certain Financial InstitutionsThe Commission’s rules under subsection (a) shall permit an issuer to elect voluntarily not to provide the certification in subsection (a) if the issuer is— 
(1)an insured depository institution, as such term is defined in section 3(c)(2) of the Federal Deposit Insurance Act (12 U.S.C. 1813(c)(2)); 
(2)a bank holding company, as such term is defined in section 2(a) of the Bank Holding Company Act of 1956 (12 U.S.C. 1841(a)); or 
(3)a savings and loan holding company, as such term is defined in section 10(a)(1)(D) of the Home Owners’ Loan Act (12 U.S.C. 1467a(a)(1)(D)).. 
3.Management assessment of internal controls by certain financial institutionsSection 404 of the Sarbanes-Oxley Act of 2002 is amended— 
(1)in subsection (a), by striking The Commission and inserting Subject to subsection (c), the Commission; 
(2)by adding at the end the following new subsection: 
 
(c)Exemption for Certain Financial InstitutionsThe Commission’s rules under subsection (a) shall permit an issuer to elect voluntarily not to prepare and provide the internal control report required by subsection (a) if the issuer is— 
(1)an insured depository institution, as such term is defined in section 3(c)(2) of the Federal Deposit Insurance Act (12 U.S.C. 1813(c)(2)); 
(2)a bank holding company, as such term is defined in section 2(a) of the Bank Holding Company Act of 1956 (12 U.S.C. 1841(a)); or 
(3)a savings and loan holding company, as such term is defined in section 10(a)(1)(D) of the Home Owners’ Loan Act (12 U.S.C. 1467a(a)(1)(D)).. 
 
